Citation Nr: 1103064	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral iliotibial 
band syndrome.

2.  Entitlement to service connection for a bilateral hand and 
finger disability, claimed as secondary to service-connected left 
thumb disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to higher initial evaluations for a left thumb 
disability, evaluated as 10 percent disabling prior to March 13, 
2007 and as 20 percent thereafter.

5.  Entitlement to an increased rating for right iliotibial band 
syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left iliotibial band 
syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for frostbite residuals of the right ankle and foot.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for frostbite residuals of the left ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

In August 2005, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hand and finger disability was not manifest in 
service and is unrelated to service.

2.  A left shoulder disability was not manifest in service and is 
unrelated to service.

3.  Prior to March 13, 2007, the Veteran's left thumb disability 
was manifested by pain, weakness, and markedly reduced range of 
motion.

4.  From March 13, 2007, the Veteran's left thumb disability is 
manifested by unfavorable ankylosis.

5.  Bilateral iliotibial band syndrome is manifested by pain and 
flexion limited to 125 degrees.

6.  Frostbite residuals of the ankles and feet are manifested by 
arthralgia, numbness, cold sensitivity, and nail abnormalities.


CONCLUSIONS OF LAW

1.  A bilateral hand and finger disability is not proximately due 
to or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2010).

2.  A left shoulder disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  For the period prior to March 13, 1007, the criteria for an 
evaluation of 30 percent for left thumb disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2010).

4.  For the period from March 13, 2007, the criteria for an 
evaluation in excess of 20 percent for left thumb disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2010).

5.  The criteria for an evaluation in excess of 10 percent for 
right iliotibial band syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2010).

6.  The criteria for an evaluation in excess of 10 percent for 
left iliotibial band syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2010).

7.  The criteria for an evaluation of 20 percent for cold weather 
injury of the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 
4.104, Diagnostic Code 7122 (2010).

8.  The criteria for an evaluation of 20 percent for cold weather 
injury of the left lower extremity have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 
4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2003 discussed the evidence necessary to 
establish entitlement to increased ratings.  The Veteran was 
invited to identify additional evidence.  He was told that VA 
would make reasonable efforts to assist him in obtaining relevant 
evidence.

A February 2004 letter discussed the evidence necessary to 
establish entitlement to service connection.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the evidence necessary 
to support a claim of entitlement to service connection on a 
secondary basis.  

A February 2007 letter advised the Veteran of the manner in which 
VA determines disability ratings and effective dates.

In May 2007 the Veteran was asked to provide information 
pertaining to identified private providers to that their records 
could be obtained.

Letters dated in June and July 2007 asked the Veteran to identify 
evidence pertaining to his claims of entitlement to low back 
strain and hand disabilities.  

A July 2008 letter provided the Veteran with the status of his 
claims.

In August 2008 the Veteran was provided with the criteria under 
which his knee disability is evaluated.

A March 2009 letter provided an updated status of the Veteran's 
appeal.  He was invited to submit or identify supportive 
evidence.  A June 2009 letter provided essentially the same 
discussion.  An October 2009 letter also provided a status 
update.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  VA 
examinations of the claimed hand and finger disability and of the 
Veteran's service-connected thumb, knee, and foot disabilities 
have been carried out.  The Board finds that the examinations 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  The reports 
of record are thorough and consistent with contemporaneous 
treatment records.  For these reasons, the Board concludes that 
the findings of the VA examiners are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

The Board acknowledges that the Veteran has not been afforded 
examinations regarding his claim of entitlement to service 
connection for a left shoulder disability.  However, the Board 
finds that a VA examination is not necessary in order to decide 
this claim.  There are two pivotal cases which address the need 
for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) 
and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

Here, the Veteran's service treatment records are devoid of any 
complaints or treatment for a left shoulder disability due to 
disease or injury.  Further, the Board finds that there is 
otherwise no credible evidence of any in-service disease or 
injury referable to these claimed disabilities, and no competent 
evidence otherwise showing that the claimed disabilities were 
incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to substantiate a 
claim of entitlement to service connection and because a post-
service medical examination could not provide evidence of such 
past events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
Moreover, there is no competent evidence relating the claimed 
disability to any service-connected disease or injury.  For the 
reasons stated, VA medical examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to 
have been incurred or aggravated if it is manifested to a 
compensable degree within a year of the Veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310 (2010).  This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre- aggravation baseline level of disability for the non-
service- connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  For 
this reason, and because the Veteran's claims were filed before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, which 
is more favorable to the claimant.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Hand and Finger Disability

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's hands 
or fingers.  On discharge examination in October 1996 he denied 
arthritis, deformity, and lameness.  His upper extremities were 
clinically normal.

In a March 2004 statement, the Veteran indicated that directly 
following service, he had registered at the Camp Hill 
Pennsylvania VA clinic and was seen there five times.  He noted 
that he received only Motrin.

The Veteran was seen at the Oklahoma City VAMC arthritis clinic 
initially in April 2005.  He related that he had left hand pain 
after a hyperextension accident and that he wore a brace on his 
left hand all of the time.  The provider noted that an MRI had 
been unremarkable.

A November 2005 VA treatment record indicates that 
electrodiagnostic screening revealed moderately severe bilateral 
carpal tunnel syndrome (CTS).

A February 2006 VA treatment record indicates that CTS was 
indicated on EMG.  The provider noted that the right hand 
symptoms were not consistent with CTS.  He also noted that the 
Veteran had additional symptoms related to a left thumb injury.

A November 2006 statement by R.T.B., MD indicates that CTS may 
have been caused by the Veteran's in-service thumb hyperextension 
injury.

In a July 2007 statement, the Veteran indicated that he sought 
service connection for a left hand and finger disability claimed 
as arthritis of the left hand and fingers secondary to his left 
thumb disability.  He noted that he experienced pain within the 
base of his left thumb, index finger, middle finger, and wrist 
area.  He stated that he could not use his left hand to hold or 
grasp anything and that he had to use his right hand more than 
normal.  He asserted that he used his right hand more than normal 
as a result, and that he had a disability of the right hand 
secondary to the left hand disability.  

Bilateral wrist strain was diagnosed on VA examination in August 
2008.

In an August 2008 statement, the Veteran maintained that he had 
functional loss due to bilateral hand and wrist conditions, and 
that those conditions were secondary to his left thumb 
disability.  He asserted that the conditions had resulted due to 
overcompensation from his left thumb disability.

On VA examination in May 2009, diagnoses included strain of the 
bilateral wrists and hands with carpal tunnel syndrome.  The 
examiner concluded that review of the service medical records and 
intervening records did not indicate a relationship between the 
left thumb disability and the hand, wrist, and finger disability 
of the bilateral upper extremities.  She noted that there was no 
indication that the left thumb condition resulted in overuse of 
the right upper extremity.  She also noted that the left thumb 
condition described was not consistent with an injury which would 
cause carpal tunnel syndrome.  She concluded that it was less 
likely than not that the bilateral hand disability was due to the 
left thumb disability.

Careful review of the evidence pertinent to this claim leads the 
Board to conclude  Board that service connection is not 
warranted.  With regard to service connection on a direct basis, 
the record includes no evidence of a disability of the hands or 
fingers during service, and no evidence that these claimed 
conditions are related to disease or injury in service.  
Moreover, the Veteran himself maintains that the claimed 
conditions have resulted from overcompensation from his left 
thumb disability.  The grant of service connection requires 
competent evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the Veteran's service.  While the record 
reflects diagnoses referable to the Veteran's hands, it does not 
contain credible evidence which relates these diagnoses to any 
injury or disease in service.  As such, service connection on a 
direct basis is denied.

For purposes of establishing secondary service connection, there 
is post-service medical evidence of a left thumb condition for 
which the Veteran is in receipt of service connection.  The Board 
acknowledges that a private physician has stated that CTS might 
have been caused by the Veteran's left thumb disability.  
However, to the extent that he used the term "may," this 
physician's opinion acknowledges that it is made without any 
certainty.  Because the statement is speculative, it has little 
probative value with respect to establishing the etiology the 
Veteran's bilateral hand condition.  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  

Moreover, a VA examiner has concluded that the claimed 
disabilities are not related to the service-connected left thumb 
disability.  Specifically, the May 2009 examiner indicated that 
there was no evidence that the left thumb condition resulted in 
overuse of the right upper extremity and noted that the condition 
was not consistent with an injury which would cause CTS.  She 
concluded that it was less likely than not that the bilateral 
hand disability was due to the left thumb disability.   In 
essence, the VA examiner provided reasoned opinions, based on 
complete review of the record, interview, and examination. In 
assigning high probative value to this opinion, the Board notes 
that the examiner had the claims file for review, specifically 
discussed evidence contained in the claims file, obtained a 
history from the Veteran, and conducted a complete examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  The Board thus finds the VA examiners' opinions 
to be of greater probative value. Accordingly, service connection 
on a secondary basis must be denied.

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the etiology of 
these claimed disabilities is far too complex a medical question 
to lend itself to the opinion of a layperson.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	Left Shoulder Disability

On discharge examination in October 1996 the Veteran reported 
painful or trick shoulder or elbow.  However, clinical 
examination revealed normal upper extremities and the Veteran was 
found to be qualified for discharge.  

A June 1999 consultation request from Penn State Geisinger Health 
Plan indicates tendonitis at the shoulder.  The Veteran reported 
chronic left shoulder pain of approximately three months' 
duration.  He stated that he did excessive  lifting at work and 
denied specific injury.  The impression was tendonitis with 
possible bursitis, left shoulder, from overuse syndrome.  

A January 2002 triage record from Comanche County Memorial 
Hospital notes the Veteran's complaint of radiating pain from his 
left hip down his leg and left shoulder pain.  The clinical 
impression was left hip and shoulder pain.

In a March 2004 statement, the Veteran indicated that directly 
following service, he had registered at the Camp Hill 
Pennsylvania VA clinic and was seen there five times.  He noted 
that he received only Motrin.  He noted that about one and a half 
years after discharge his shoulder started to hurt and was later 
diagnosed with tendonitis.  He noted that following his return to 
Oklahoma, his left shoulder gave out on him in January 2002.

The Veteran was seen at the Oklahoma City VAMC arthritis clinic 
initially in April 2005.  He reported shoulder pain that was 
essentially refractory to treatment.  He stated that he had 
muscle weakness in the upper shoulders.

An April 2007 record from S.K.O., MD indicates a history of a 
left shoulder injury while the Veteran was working as a police 
officer.  

Careful review of the evidence pertinent to this claim leads the 
Board to conclude  Board that service connection is not 
warranted.  The Board acknowledges that the Veteran on discharge 
examination, the Veteran endorsed painful or trick shoulder or 
elbow.  The records do not show that the examiner clarified the 
Veteran's report.  On clinical examination, his upper extremities 
were normal.  The first evidence indicating complaints 
specifically referable to the Veteran's left shoulder dates to 
January 2002.  In March 2004, the Veteran stated that he began to 
have left shoulder pain one and a half years following service.    
  
The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects diagnoses 
referable to the Veteran's skin, it does not contain credible 
evidence which relates these diagnoses to any injury or disease 
in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau.  The Board finds that the 
etiology of this claimed disability is far too complex a medical 
question to lend itself to the opinion of a layperson.

In summary, there is no competent evidence which relates a left 
shoulder disability to any injury, incident, or disease in 
service.  Rather, the evidence points to a remote, post service 
onset of this claimed disability, and that it is not related to 
service.  As such, the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
shoulder disability, and the claim is denied.  Gilbert, 1 Vet. 
App. at 54.

Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disabilities at issue have not significantly 
changed and that uniform evaluations are warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

	Left Thumb Disability

In December 2004 a private physician noted that the Veteran had 
hyperextension of his left thumb compared to his right.  He also 
indicated that there was tenderness over the volar plate and mild 
tenderness over the ulnar collateral ligament.  The diagnosis was 
left thumb sprain.  

A January 2005 lay statement by a coworker indicates the author's 
observation that the Veteran was unable to hold any weight in his 
left hand because of his thumb condition.  

At a VA arthritis clinic in April 2005, the Veteran stated that 
he wore a brace on his left hand all of the time.  Capillary 
refill was slightly decreased in the left hand.  There was no 
effusion.

A February 2007 VA orthopedic surgery consultation note indicates 
that range of motion was markedly reduced due to stiffness in the 
left metacarpophalangeal joint of the thumb.  The Veteran also 
complained of numbness in the left hand median nerve 
distribution.  He was provided with a brace.

The Veteran was afforded a VA examination in March 2007.  He 
reported that his left thumb, index finger, and middle finger 
were involved and that he had constant pain at the left thumb and 
wrist.  He related that he could not tie his shoes, button a 
shirt, or grasp objects with his left hand.  He stated that the 
disability caused difficulty sleeping.  Physical examination 
included range of motion testing, which revealed left wrist 
dorsiflexion to 60 degrees, palmar flexion to 47 degrees, radial 
deviation to 40 degrees, and ulnar deviation to 20 degrees.  The 
Veteran experienced pain at the end points of all ranges.  Joint 
function was noted to be additionally limited pain, fatigue, 
weakness, lack of endurance, and pain following repetitive use, 
with pain having the major functional impact.  The examiner 
indicated that the additional limitation of function was 12 
degrees.  The gap between the proximal transverse crease of the 
palm to the left hand index finger tip was two centimeters and 
the long fingertip was one centimeter.  With the thumb attempting 
to oppose the fingers, the measurement between the tip of the 
thumb and the tip of the fingers was one and one half centimeter 
for the index finger and long finger, three centimeters for the 
ring finger, and four centimeters for the little finger.  With 
the thumb attempting to oppose the fingers, the measurement 
between the pad of the left thumb and the fingers was two 
centimeters for the index finger and long finger, one half 
centimeter for the ring finger, and two centimeters for the 
little finger.  Left hand strength was severely reduced.    There 
was ankylosis of the left thumb metacarpophalangeal and 
interphalangeal joints in an unfavorable position.  The diagnosis 
was severe arthritis of the left thumb with subluxation of the 
metacarpophalangeal joint and recurrent dislocation of that 
joint.  A consultation with a hand surgeon was recommended.

An additional VA examination was conducted in August 2008.  The 
Veteran reported constant pain and stated that it was of 10/10 
intensity.  He noted that pain was elicited by physical activity 
and that he could function with medication.  He indicated that he 
had trouble grasping, holding, or twisting objects with his left 
hand.  The examiner noted that the Veteran was right hand 
dominant.  Range of motion testing of the left wrist disclosed 56 
degrees of dorsiflexion, 68 degrees of palmar flexion, 14 degrees 
of radial deviation, and 36 degrees of ulnar deviation.  The 
examiner noted that joint function was limited by pain following 
repetitive use and that there was not additional limitation in 
degrees.  With respect to his hands, the Veteran reported that he 
was unable to tie his shoelaces, button a shirt, or pick up a 
piece of paper with his left hand.  The left hand fingertips 
could approximate the proximal transverse crease of the palm.  
With the thumb attempting to oppose the fingers, the measurement 
between the tip of the thumb and the tip of the fingers was two 
centimeters for the index finger, three centimeters for the long 
finger, four centimeters for the ring finger, and five 
centimeters for the little finger.  With the thumb attempting to 
oppose the fingers, the measurement between the pad of the left 
thumb and the fingers was two centimeters for the index finger, 
three centimeters for the long finger, four centimeters for the 
ring finger, and five centimeters for the little finger.  Range 
of motion testing of the thumb revealed 45 degrees of radial 
abduction, 34 degrees of palmar abduction, 20 degrees of 
metacarpophalangeal flexion, and 30 degrees of interphalangeal 
flexion.  Pain occurred at the end points of motion.  The 
diagnosis was arthritis of the left thumb with subluxation.  

On VA examination in May 2009, the Veteran reported constant 
sharp and aching pain in the metacarpophalangeal joint of the 
thumb.  He complained of stiffness in the thumb and wrist.  He 
indicated that he did not notice swelling or erythema.  He 
reported pain in the joints of his fingers, with the left hand 
being more affected that the right.  He stated that his left 
thumb pain was 8/10 in intensity and indicated that he was unable 
to use the left thumb in activities requiring dexterity or 
strength of the hand.  He noted that he compensated by using his 
right hand.  The examiner noted that an EMG was within normal 
limits but that the private provider did note that prolongation 
of the median nerve motor distal latency might be secondary to 
early entrapment such as with carpal tunnel syndrome.  On 
physical examination, both hands were normal in appearance.  
Range of motion of the fingers of the left hand was normal for 
digits two through five with no evidence of joint effusion, 
synovitis, or erythema.  The Veteran was able to form a fist with 
no distance between the fingertips and the transverse palmar 
crease.  Range of motion of the left thumb joints was intact and 
normal passively.  Active range of motion showed flexion of the 
proximal interphalangeal joint to 45 degrees and full extension.  
Left metacarpophalangeal joint flexion was to 45 degrees and 
extension was full.  The Veteran complained of pain with range of 
motion testing.  There was no additional limitation with 
repetitive use.  The Veteran was unable to actively oppose his 
thumb to any of his fingers, but the maneuver could be performed 
passively.  There was no pain on range of motion testing of the 
wrists.  The diagnosis was left thumb chronic strain.

The Veteran's left thumb disability is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5224, which provides a rating of 
10 percent for favorable ankylosis and 20 percent for unfavorable 
ankylosis.  38 C.F.R. § 4.71a (2010). Ankylosis is defined as 
immobility and consolidation of a joint due to disease, injury, 
or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

Effective August 26, 2002, the notes to Diagnostic Codes 5224 
through 5227 in 38 C.F.R. § 4.71a were amended to require 
consideration of "whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand."  See 67 Fed. 
Reg. 48785.

Also effective August 26, 2002, Diagnostic Code 5228, thumb, 
limitation of motion was added to the rating schedule and it 
provides a non-compensable rating (zero percent) for a gap of 
less than one inch (2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 10 
percent rating for a gap of between one to two inches (2.5 cm to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a 20 percent rating for a 
gap of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a (2010).

A note following the criteria indicates that consideration should 
also be given to whether an evaluation as an amputation is 
warranted.  See 38 C.F.R. § 4.71a, DCs 5152 through 5156.  If 
both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or there 
is rotation or angulation of a bone, the disability should be 
evaluated as an amputation at the metacarpophalangeal joint or 
through proximal phalanx.  

DC 5152 provides for assignment of a minimum 20 percent rating 
for amputation of the major thumb at the distal joint or through 
the distal phalanx. A 30 percent rating is warranted for 
amputation of the major thumb at the metacarpophalangeal joint or 
through the proximal phalanx. 38 C.F.R. § 4.71a, DC 5152.

The provisions regarding the evaluation of the ankylosis of the 
thumb also provide that if both the carpometacarpal and 
interphalangeal joints are ankylosed, the disability should be 
evaluated as unfavorable ankylosis, even if each joint is fixed 
in a favorable position.  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap more than 
two inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, the 
disability should be evaluated as unfavorable ankylosis.  If only 
the carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 centimeters) or less between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, the disability should be evaluated as 
favorable ankylosis.

Having considered the evidence, the Board finds that for the 
period prior to March 13, 2007, an evaluation of 20 percent is 
warranted.  In this regard, the Board acknowledges that there is 
little detailed evidence pertaining to this period; however, the 
evidence does show that the Veteran experienced significant 
symptoms and that he wore a brace on his left hand at all times.  
In February 2007, a VA orthopedist stated that range of motion 
was markedly reduced due to stiffness.  As such, the Board finds 
that a 20 percent evaluation is warranted prior to March 13, 
2007.

The Board has also concluded that an evaluation exceeding 20 
percent is not warranted at any time during the appeal period.  
In that regard, the Board observes that the Veteran is in receipt 
of the maximum evaluation for ankylosis of the thumb.  Moreover, 
the Board has considered whether a separate evaluation is 
warranted for resulting limitation of motion of other digits or 
the hand.  The Veteran has not asserted, and the evidence of 
record does not show, that the Veteran's right thumb has caused 
limitation of motion of his other digits on his right hand.  The 
Board has also considered the possibility of assigning a higher 
evaluation under Diagnostic Code 5228, but notes that 20 percent 
is also the maximum under that code.  Finally, the Board notes 
that there is no evidence of ankylosis of both the 
carpometacarpal and interphalangeal joints or that either in 
extension or full flexion, or that there is rotation or 
angulation of a bone.  As such, consideration of this disability 
under the criteria for amputation is not warranted.

	Iliotibial Band Syndrome

On VA examination in May 2003, the Veteran reported pain on the 
outer sides of his knees with numbness down the left leg into the 
foot.   He stated that the symptoms were constant.  He indicated 
that the disability prohibited him from standing for long 
periods.  He noted that he had lost no work due to the 
disability.  On physical examination, the Veteran's posture and 
gait were normal.  His feet were without signs of abnormal weight 
bearing.  Range of motion was from zero to 125 degrees 
bilaterally, with pain at 125 and zero degrees.  Range of motion 
was additionally limited by pain bilaterally, but not by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis.  Drawer sign was negative bilaterally.  McMurray's 
sign was slightly positive bilaterally.  There was crepitus 
bilaterally.  X-rays were within normal limits.  The diagnosis 
was anterior pain of the bilateral knees, progressed to 
iliotibial band syndrome bilaterally.  The examiner concluded 
that limitation of function was slight.

A VA outpatient treatment record dated in October 2003 indicates 
no valgus or effusion and no point tenderness.  The provider did 
not a tracking problem and patellar grind bilaterally.  There was 
no laxity.  Braces were prescribed.

The Veteran presented for an additional VA examination in March 
2004.  He complained of constant grinding, popping, burning, loss 
of feeling, swelling, and locking.  He denied incapacitation.  He 
noted that he had purchased knee braces and that he used them.  
He endorsed difficulty walking, driving, and standing.  He stated 
that the sometimes used a cane to walk when he was not working.  
He reported that he had lost work three times in a month due to 
the disability.  Physical examination revealed no abnormal weight 
bearing signs such as callosities, breakdown, or weight bearing 
line on the toe.  Examination of the knees revealed some mild 
upper pole crepitus about the patellae.  Range of motion was 
normal, with extension to zero and flexion to 140 degrees.  There 
was no additional limitation due to pain, fatigue, weakness, lack 
of endurance, or incoordination.  The examiner noted that there 
was no ankylosis.  Drawer and McMurray signs were negative.  
There were no signs of recurrent subluxation, locking pain, or 
joint effusion.  X-rays were normal.  The examiner determined 
that the VA established diagnosis of iliotibial band syndrome had 
progressed to include bilateral patellofemoral syndrome.  He 
concluded that the disability had minimal effects on the 
Veteran's occupational and daily functioning.

In December 2004 report by Dr. J. indicates that the Veteran had 
bilateral knee tenderness to palpation and that he was positive 
for crepitus.  Grind and tilt tests were also positive.  
Lachman's and anterior drawer were negative.  Varus and valgus 
stress testing was also negative.  The diagnoses were bilateral 
patellar subluxation, bilateral anterior knee pain, and bilateral 
knee synovitis.  

A January 2005 lay statement by a coworker indicates the author's 
observation that the Veteran complained of knee pain and that he 
was unable to stand for long periods.  He noted that the Veteran 
wore knee braces.

On follow-up with Dr. J. in September 2007, clinical examination 
revealed tenderness over the bilateral parapatellar region with a 
positive apprehension and grind.  Lachman's and anterior drawer 
tests were negative.  Range of motion was full.  The assessment 
was bilateral knee retropatellar pain syndrome, bilateral knee 
chondromalacia, and fibromyalgia.

In August 2008 the Veteran asserted that his bilateral knee 
disability was more disabling than reflected by the assigned 
evaluation.  He pointed to his need for knee braces, MRI findings 
of arthritis, lateral instability, joint effusion, and locking 
pain.  He stated that he had constant pain relieved only by rest.  
He indicated that the disability impacted his daily life, leisure 
activities, and employment as a police officer.  He stated that 
he used a sleep aid because of chronic bilateral knee pain.  

On VA examination in May 2009, the Veteran's history was 
reviewed.  He complained of daily pain.  He reported that he had 
been receiving injections into his knees.  He denied functional 
limitations on the job and in his activities of daily living due 
to his knee condition.  He also denied flare-ups.  On physical 
examination both knees appeared normal.  Range of motion of the 
left knee was from zero to 125 degrees with pain at 125 degrees.  
Range of motion of the right knee was from zero to 130 degrees 
without pain.  There was no additional limitation following 
repetitive use.  There was no joint effusion or crepitation.   
The knee joints were stable with no laxity demonstrated.  The 
diagnosis was degenerative joint disease of the bilateral knees. 

The Veteran's iliotibial band syndrome is evaluated as 10 percent 
disabling for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 6260, for limitation of flexion.  This code provides for a 
noncompensable evaluation where flexion is limited to 60 degrees.  
A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  Where flexion is limited to 15 
degrees, a 30 percent rating is warranted.  (The Board observes 
that in discussing the assignment of a 10 percent evaluation 
under this code, the RO noted in a July 2004 rating decision that 
the evaluation contemplated functional impairment with difficulty 
walking, driving, and standing.)

A noncompensable evaluation is warranted where extension of the 
leg is limited to 5 degrees; a 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees; and a 20 
percent rating is warranted for extension limited to 15 degrees. 
A 30 percent rating is for assignment for flexion limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 
percent evaluation is warranted where impairment of the knee 
involves slight subluxation or lateral instability.  A 20 percent 
evaluation is warranted where the impairment is moderate, and a 
30 percent evaluation will be assigned where the impairment is 
severe.

Having carefully reviewed the evidence pertaining to the 
Veteran's bilateral knee disability, the Board concludes that 
higher evaluations are not warranted.  A higher evaluation for 
knee disability requires the functional equivalent of moderate 
subluxation or lateral instability, flexion limited to 30 
degrees, or extension limited to 15 degrees.  See Deluca.  No 
such symptoms are shown.  Rather, the lay and medical evidence 
indicates that the Veteran  has pain but that he retains full 
extension and that flexion is limited to no less than 125 
degrees.  Examinations have repeatedly shown no instability.  
Examiners have stated that limitation of function is slight and 
that the disability has minimal effects on the Veteran's 
occupational and daily functioning.  As such, the Board finds 
that the criteria for higher evaluations for the Veteran's 
bilateral knee disability have not been met.  

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that evaluations in 
excess of the 10 percent currently assigned to each knee are not 
in order.

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating than those 
for the currently assigned 10 percent rating. As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert.
 
	Frostbite Residuals

A January 2005 lay statement by a coworker indicates the author's 
observation that the Veteran's feet were extremely sensitive to 
cold weather.

An April 2005 VA treatment record indicates that the Veteran had 
subjective decreased sensation to touch in his feet bilaterally.  
Muscle strength was good throughout.  

A December 2006 record from a private podiatrist indicates 
probable peripheral neuropathy.

A VA examination was conducted in May 2007.  The Veteran's 
history was reviewed.  He reported that he had sensitivity to 
cold and that he had a pins and needles feeling, numbness, pale 
skin, and a sensation of cold.  He reported intermittent 
claudication after walking 100 yards on level ground.  He 
endorsed calf pain at rest and indicted that he felt persistent 
coldness of his extremities.  He also endorsed abnormal 
sensation, changes in skin color, edema, sleep disturbances due 
to pain, and joint pain.  He stated that symptoms usually 
occurred during cold weather and that he had to soak his feet in 
warm water to relieve his pain.  He indicated that he had 
persistent severe burning pain in his feet and toes, especially 
during cold weather.  Physical examination revealed no rashes or 
lesions of the skin.  The examiner noted that the Veteran's 
extremities were persistently cold.  Raynaud's syndrome was not 
present.  The Veteran's feet were tender and painful on motion.  
Testing of the Veteran's peripheral pulses revealed femoral pulse 
of 1+, popliteal pulse 1+, dorsalis pedis pulse 2+, and the 
posterior tibial pulse absent on the right; femoral pulse of 1+, 
popliteal pulse 1+, dorsalis pedis pulse 2+ and posterior tibial 
pulse 2+ on the left.  The motor and sensory examination was 
within normal limits.  There was no discoloration of the injured 
part and no edema present.  The skin texture was normal.  There 
was evidence of a fungal infection at the toenails.  There was no 
ulceration, deformity, atrophy, loss of tissue, or loss of 
digits.  Temperature of the injured part was within normal 
limits.  There were no missing nails and hair growth was within 
normal limits.  X-ray findings were also within normal limits.  
The diagnosis was frostbite of the bilateral feet and ankles with 
residuals of decreased and painful range of motion of the ankles.  
The examiner noted that there were residual sequelae including 
nail changes, chronic fungal infections, and osteoarthritis like 
involvement of the ankles and feet.  

An additional VA examination was carried out in January 2009.  
The Veteran reported tingling, numbness, abnormal sensation, 
pain, anesthesia, and weakness of the affected parts.  There was 
no paralysis.  The Veteran stated that his symptoms were 
constant.  He noted that he stayed indoors during cold weather.  
Neurological examination revealed normal motor function and 
abnormal sensory function with findings of sensory deficit in 
both feet.  Knee jerk and ankle jerk were 2+ bilaterally.  The 
diagnosis was neuropathy of the bilateral feet secondary to 
frostbite of the feet and ankles.  The examiner concluded that it 
was at least as likely as not that neuropathy of the bilateral 
feet was secondary to his in-service frostbite.  He noted that 
the effect of the condition on the Veteran's daily activities was 
moderate.

On further VA examination in May 2009, the Veteran reported that 
the symptoms of his cold injury had progressed.  He endorsed 
constant burning, tingling, and numbness of his feet and into his 
ankles and legs.  He indicated that he experienced a deep aching 
pain in his ankles and the joints of his toes that worsened with 
standing or walking.  He stated that he was hypersensitive to 
cold and wore thick socks and shoes even in the summer.  On 
physical examination, the Veteran's ankles appeared normal.  
Range of motion testing revealed flexion to 20 degrees without 
pain and plantar flexion to 45 degrees without pain; there was no 
additional limitation of motion following repetitive use.  
Sensation was diminished to pinprick, temperature, and vibration 
in a stocking pattern up to the level of the mid calves 
bilaterally.  The Veteran's feet were normal in appearance, 
color, and temperature.  The dorsalis pedis pulse on the left was 
nonpalpable.  The posterior tibial pulse was 1+.  On the right 
foot the dorsalis pedis pulse was 1+ and the posterior tibial 
pulse was nonpalpable.  Capillary refill time was slightly 
delayed bilaterally.  Hair growth was normal.  The joints of the 
feet displayed normal range of motion.  Weight bearing was 
normal.  The diagnosis was nonfreezing cold injury affecting the 
lower extremities with peripheral neuropathy, cold 
hypersensitivity, peripheral vascular disease, and 
osteoarthritis.   

The Veteran was afforded an additional VA examination in March 
2010.  He endorsed throbbing, aching, sharp pain.  He stated that 
he had weakness of the feet as well as stiffness, increased heat, 
redness, and fatigability and that his symptoms were constant.  
He denied any swelling.  He denied flare-ups, stating that his 
symptoms were constant.  He indicated that he worked 40 hours per 
week and that his primary care provider had written a profile to 
allow him to avoid a physical fitness test.  He denied any injury 
except for the in-service cold injury.  On physical examination, 
the Veteran walked with a wide based antalgic gait.  There was no 
evidence of deviation, inflammation, or discoloration.  There was 
no callus formation and no evidence of fungal infection.  
Achilles alignment was within normal limits and negative for pain 
with manipulation.  There was no evidence of weakness, edema, or 
instability on examination.  The Veteran complained of painful 
motion, but there was no change in function with repetition.  
There was pain to palpation along the entire plantar surface of 
the feet, especially in the arches.  The diagnoses were bilateral 
plantar fasciitis and bilateral mild pes planus.  The examiner 
concluded that neither disability was related to the service-
connected cold injury.

The Veteran's cold injury residuals are evaluated pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7122, which provides a 10 percent 
rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A maximum rating of 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Upon careful review of the record, the Board finds that the 
Veteran's lower extremity cold injury residuals warrant a 20 
percent evaluation bilaterally.  Here, the May 2007 VA examiner 
identified decreased and painful range of motion, and sequelae to 
include nail changes and fungal infections, as well as 
osteoarthritis like involvement of the ankles and feet.  Other 
examinations have rendered findings of sensory deficit in both 
feet.  As the current disability picture includes arthralgia, 
numbness, cold sensitivity, and nail abnormalities, the Board 
concludes that the criteria for 20 percent evaluations are met.  

However, a higher evaluation is not warranted.  In that regard, 
the Board notes that a 30 percent evaluation requires evidence of 
arthralgia or other pain, numbness, or cold sensitivity plus two 
or more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  In this case, while there is evidence of nail 
abnormalities, there is no indication of tissue loss, color 
changes, hyperhidrosis, or X-ray abnormalities.  The Board 
acknowledges that the Veteran's lower extremity symptoms include 
peripheral neuropathy.  This disability has been separately 
service-connected and the Veteran is in receipt of 10 percent 
evaluations for each lower extremity.  As such, these symptoms 
cannot serve as the basis for a higher evaluation under the 
criteria for cold injury of the same affected part.  See 38 
C.F.R. § 4.14.

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that evaluations of 
20 percent, and no higher, are warranted for the Veteran's lower 
extremity cold injury residuals.

	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veterans entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected thumb, 
knee, or cold injury disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disabilities are specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to these 
service-connected disabilities.  As for employment, there is no 
evidence that the Veteran's service-connected disabilities 
markedly interfere with employment. There is nothing in the 
record to indicate that the service-connected disabilities cause 
impairment with employment over and above that which is 
contemplated in the current schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  There is also no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).




ORDER

Entitlement to service connection for a bilateral hand and finger 
disability is denied.

Entitlement to service connection for a left shoulder disability 
is denied.

For the period prior to March 13, 2007, an evaluation of 20 
percent for left thumb disability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for left 
thumb disability is denied.

Entitlement to an evaluation in excess of 10 percent for right 
iliotibial band syndrome is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
iliotibial band syndrome is denied.  

Entitlement to a 20 percent evaluation for frostbite residuals of 
the right foot and ankle is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent evaluation for frostbite residuals of 
the left foot and ankle is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a low back disability 
and has asserted that the claimed disability is secondary to his 
service-connected bilateral knee disability.  

In July 2005, S.K.O., MD indicated that the Veteran had 
experienced neck and low back pain because of his bilateral knee 
problems.  He noted that the knee problems caused an abnormal 
gait that had aggravated neck and low back conditions.  

In April 2008 Dr. O. stated that he had reviewed the Veteran's 
military medical record and rating decisions dated in July 2006 
and January 2006.  He opined that the Veteran's longstanding 
bilateral knee disability and accompanying abnormal gait caused 
damage to his paravertebral spinal ligaments due to abnormal 
stresses.  He stated that the Veteran had multiple stress 
injuries to his knees while in service and had a "longstanding 
abnormal gait that was most likely to have incurred" since 
service.  He noted that the Veteran had advanced degenerative 
lumbar disc disease with spondylosis, disc herniation, and 
sciatica.  He stated that the medical literature proved that 
spine disorders and diseases were associated with longstanding 
abnormal gait and that there was no other plausible etiology for 
the Veteran's spine disease.  He concluded that it was most 
likely that the current upper and chronic low back conditions 
were incurred in service.  He also opined that the Veteran had 
developed a chronic low back disability that was most likely 
secondary to his longstanding bilateral knee disability and the 
accompanying abnormal gait.  

Following VA examination in May 2009, a diagnosis of chronic 
strain of the lumbosacral spine was rendered.  The examiner noted 
the Veteran's history of an on the job injury following service.  
She indicated that by history, the lumbosacral spine 
symptomatology worsened at that time.  She stated that there was 
no evidence from examination of the records to indicate that the 
Veteran had a significantly altered gait due to his knee 
condition and that therefore, the medical records did not support 
a finding or opinion that that knee condition caused the spine 
condition.  She concluded that it was less likely than not that 
the condition of the spine was due to the knee condition.

A November 2009 letter from Dr. O., received following 
certification of the appeal to the Board, points out that the 
Veteran was seen with complaints of low back pain during service 
and was diagnosed with musculoskeletal strain, and that he also 
suffered a left rib cage contusion.  He again asserted that the 
Veteran's claimed back disability was related to service.  
Notably, this most recent statement by Dr. O. has not been 
reviewed by the agency of original jurisdiction (AOJ), and the 
Veteran has not waived such review by the AOJ.  

With regard to the substance of the evidence pertaining to the 
Veteran's claimed back disability, the Board finds that a 
conflict remains with respect to the findings of Dr. O. and the 
VA examiner.  In this regard the Board notes that Dr. O's 
November 2009 letter pointed to specific instances of complaints 
during service.  On the other hand, the May 2009 VA examination 
report does not indicate that the examiner considered the service 
treatment records in reaching her conclusions.  Moreover, she did 
not provide an opinion regarding whether the claimed back 
disability is related to disease or injury in service.  
Accordingly, the Board finds that it cannot proceed until these 
questions are addressed.  

In light of the above discussion, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED for 
the following action:

1.  Return the file to the examiner who 
conducted the May 2009 VA examination.  She 
should be requested to review the record, to 
include the Veteran's service treatment 
records and the statements by Dr. O.  
Following review of the record, the examiner 
should provide an opinion with respect to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's low back disability is related to 
disease or injury in service, or is related 
(caused or aggravated) to his  service-
connected bilateral iliotibial band syndrome.

The audiologist should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.

2.  Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as the 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


